Appeal from a judgment of the Supreme Court (Keegan, J.), entered September 29, 1997 *916in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for, inter alia, lack of personal jurisdiction.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging the denial of his request for a waiver of the copying fees associated with his demand pursuant to the Freedom of Information Law (Public Officers Law art 6), for certain documents contained within his parole file. Respondents moved to dismiss the petition for lack of personal jurisdiction and petitioner’s failure to demonstrate his entitlement to the requested waiver. Supreme Court granted the motion and we affirm. Petitioner’s unexplained failure to comply with the terms of the order to show cause by serving a copy of same upon respondents requires dismissal of the petition for lack of personal jurisdiction (see, Matter of Joshua v Commissioner of Dept. of Correctional Servs., 240 AD2d 797; Matter of Martinez v Coombe, 234 AD2d 825). In any event, petitioner has failed to demonstrate that respondents abused their discretion in denying his request for a waiver of the applicable copying fees (see, 7 NYCRR 5.36). We have reviewed petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Mikoll, Mercure, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.